DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Response to Amendment
Applicant's amendment to the claims filed on 06/03/2021 has been acknowledged and entered. Non-final office action on the merits is as follows: 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Pub. No. 2019/0164966, from hereinafter “Wang”) in view of Wu et al. (U.S. Patent Pub. No. 2020/0058563, from hereinafter “Wu”).
Regarding Claim 1, Wang in Fig. 1-15 teaches a semiconductor device, comprising: a first raised feature (112) in a n-type channel field effect transistor (NFET) region (102) on a substrate (110); a first n-type doped epitaxial semiconductor material (420) grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface (422) and a first downward facing surface (426); a first contact metal (1330) on the first downward facing surface; a second contact metal (1310) on the first upward facing surface; a second raised feature (114) in a p-type channel field effect transistor (PFET) region (104) on the substrate; a second p-type doped epitaxial semiconductor material (520) grown on the second raised feature, the second p-type doped epitaxial semiconductor material having a second upward facing surface (522) and a second downward facing surface (526); a third contact metal (1340) on the second downward facing surface; and a fourth contact metal (1320) on the second upward facing surface (¶’s 0011-0046). 
Wang is silent with regards to teaching that the fourth contact metal and the second contact metal are specifically different. 
Wu in Fig. 1-10 teaches a similar semiconductor device comprising a first raised feature (110) in a n-type channel field effect transistor (NFET) region (N1/N2) on a substrate (105); a first n-type doped epitaxial semiconductor material (114/130) grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface and a first downward facing surface; a second contact metal (132) on the first upward facing surface; a second raised feature (110) in a p-type channel field effect transistor (PFET) region (P1/P2) on the substrate; a second p-type doped epitaxial semiconductor material (112/150) grown on the second raised feature, the second p-type doped epitaxial semiconductor material having a second upward facing surface and a second downward facing surface; and a fourth contact metal (152) on the second upward facing surface, wherein the fourth contact metal is different from the second contact metal (¶’s 0034-0066, specifically ¶’s 0047 and 0058).
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Wang to include that the fourth contact metal and the second contact metal are specifically different because this will further alter the workfunction of the N-type device as compared to the P-type device and is well known in the art when forming source/drain contacts in CMOS devices. Specifically, since Wang already teaches a laundry list of materials that the top contact metals can include that are similar to the applicant and Wu it would be well within the ordinary skill in the art to include different 
Regarding Claim 2, Wang teaches wherein the first contact metal contains the same metal as the third contact metal (Fig. 12-13; ¶’s 0034-0036; Claim 6). 
Regarding Claim 3, as in the combination above, Wang teaches wherein the first n-type doped epitaxial semiconductor material contains n-type silicon (¶ 0021), the first contact metal contains Ru or Ti (¶’s 0034 and 0036), and the second contact metal layer contains Ti or TiSix (¶ 0031 and 0036) and Wu teaches wherein the first n-type doped epitaxial semiconductor material contains Si:P or Si:As (¶ 0042 and 0046), and the second contact metal layer contains Ti or titanium silicide (¶ 0047).
Regarding Claim 4, as in the combination above, Wang teaches wherein the second p-type doped epitaxial semiconductor material contains p-type silicon or p-type SiGe (¶ 0023), the third contact metal contains Ru or Ti (¶ 0034 and 0036), and the fourth contact metal contains NiPt or Ru (¶ 0031 and 0036) and Wu teaches wherein the second p-type doped epitaxial semiconductor material contains Si:B or SiGe:B (¶ 0042 and 0056), and the fourth contact metal contains NiPt or Ru (¶ 0058). 
Regarding Claim 8, Wang and Wu teach wherein the first and second raised features are Si fins (112/114 and 110, respectively) that extend through a shallow trench isolation (STI; 120 and 115, respectively; Wang - ¶’s 0012-0016 and Wu - ¶’s 0034 and 0037).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Wu above, and further in view of Adusumilli et al. (U.S. Patent Pub. No. 2017/0125289, from hereinafter “Adusumilli”).
Regarding Claim 5, Wang is silent with regards to teaching that the first contact metal is different from the third contact metal.
Adusumilli in Fig. 1-11 a similar device comprising: an NFET region (12) on a substrate; a first source/drain region including a first contact metal (29) and a second contact metal (44); a PFET region (14) on the substrate; a second source/drain region including a third contact metal (30) and a fourth contact metal (54), wherein the first contact metal is different from the third contact metal and the second contact metal is different from the fourth contact metal (¶’s 0032-0047). 
In view of the teachings of Adusumilli, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Wang to include that the first contact metal is different from the third contact metal because this would be an obvious matter of design choice as it is well known in the art to have different contact metal materials in a n-type device as compared to a p-type device to alter the work function and achieve a desired device performance. Furthermore, Wang already teaches a laundry list of materials that the top contact metals can include that are similar to the applicant and Adusumilli and it would be well within the ordinary skill in the art to include different materials in each of the N-type and P-type devices. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Wu and Adusumilli above, and further in view of Niimi et al. (U.S. Patent Pub. No. 2015/0325473, from hereinafter “Niimi”).
Regarding Claims 6-7, Wang teaches wherein the first n-type doped epitaxial semiconductor material contains n-type silicon (¶ 0021), the first contact metal contains Ru or Ti (¶’s 0034 and 0036), and the second contact metal layer contains Ti or TiSix (¶ 0031 and 0036) and Wu teaches wherein the first n-type doped epitaxial semiconductor material contains Si:P or Si:As (¶ 0042 and 0046), and the second contact metal layer contains Ti or titanium silicide (¶ 0047). Furthermore, Wang teaches wherein the second p-type doped epitaxial semiconductor material contains p-type silicon or p-type SiGe (¶ 0023), the third contact metal contains Ru or Ti (¶ 0034 and 0036), and the fourth contact metal contains NiPt or Ru (¶ 0031 and 0036) and Wu teaches wherein the second p-type doped epitaxial semiconductor material contains Si:B or SiGe:B (¶ 0042 and 0056), and the fourth contact metal contains NiPt or Ru (¶ 0058). However, Wang and Wu above fails to specifically teach that the first contact contains Ti while the third contact contains Ru.
Niimi teaches a similar device comprising N-type and P-type source and drain contacts (212/214 for example) and specifically teaches that N-type metals formed in the N-type device includes Ti while P-type metals formed in the P-type device includes Ru (¶’s 0073-0075). 
Niimi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Wang as modified by Wu and Adusumilli above to include that the first contact contains Ti while the third contact contains Ru because these are well known materials in the art taught by both Wang and Niimi for the suitability for use in contact structures and more specifically that Ti is beneficial to be used in N-type devices and Ru is beneficial for use in P-type devices as they help to achieve a desired work function and device performance in the respective devices. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Wann et al. (U.S. Patent Pub. No. 2015/0041918) teaches a first raised feature on a substrate; a first doped epitaxial semiconductor material grown on the first raised feature, the first doped epitaxial semiconductor material having a first upward facing surface and a first downward facing surface; a first contact metal on the first downward facing surface; a second contact metal on the first upward facing surface.
(ii) Huang et al. (U.S. Patent Pub. No. 2019/0157406) teaches a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 18, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894